Citation Nr: 1312174	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected hemorrhoids with intermittent hematochezia, claimed as internal bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1981 to October 1990. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for hemorrhoids with intermittent hematochezia and assigned an initial rating of 20 percent, effective from October 12, 2004.  The Veteran appealed the initial rating.

The Board remanded the matter on appeal in October 2010 to the RO (via the Appeals Management Center (AMC)) in order to obtain records from the Social Security Administration (SSA).  The record reflects that the requested development was completed. 

By the way of a November 2011 rating decision, the AMC increased the assigned initial evaluation from 20 to 30 percent disabling, effective from October 12, 2004, the date of the original claim.  As the increase does not represent a full grant of the benefit sought, the Veteran's claim for an increased evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

It appears from the record that the Veteran has asserted that he has depression as secondary to his service-connected hemorrhoids with intermittent hematochezia.  This matter has not yet been addressed by the RO, and as such, the Board does not have jurisdiction over it.  The matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.

The Veteran seeks a higher initial evaluation for his service-connected hemorrhoids with intermittent hematochezia, originally claimed as rectal bleeding.  In the December 2005 rating decision, the RO awarded service connection and assigned a 20 percent evaluation based on the criteria under 38 C.F.R. § 4.114, Diagnostic Code 7336 (hemorrhoids).  A 20 percent rating is the maximum schedular rating for hemorrhoids and it is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia.  By the way of the November 2011 rating decision, the AMC felt it was more appropriate to considered the Veteran's overall disability under the criteria for 38 C.F.R. § 4.117, Diagnostic Code 7700 (anemia) and assigned a 30 percent rating based on hemoglobin of 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  

Initially, the Board notes that the claims folder now contains additional evidence regarding the severity of the Veteran's disability since the matter was last adjudicated by the AMC in a November 2011 supplemental statement of the case (SSOC).  The Veteran has not submitted a waiver of initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2012).  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for RO adjudication in the first instance, the Board must return the case to the RO, for its initial consideration of the evidence.

While on remand, the RO should also provide the Veteran with a new VA examination to evaluate the current level of severity of his disability due to hemorrhoids with intermittent hematochezia and secondary anemia.  The Board observes that the Veteran has not been afforded a VA examination in over four years.  Moreover, the last VA examination only evaluated the rectum and anus and did not include a hemic evaluation.  Additionally, the Veteran has asserted that his disability has worsened and the additional evidence raises a question as to the current severity of his disability due to the severity of the secondary anemia.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  In particular, the Veteran has submitted additional private treatment records from INOVA Health System, Loudon Hospital, but there do not appear to be complete.  Also, the Veteran identified private laboratory blood results dated in September 2012, but the actual laboratory report is not of record.  On remand, these outstanding private treatment records as well as any updated VA treatment records since 2005 should be associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:


1. Update the claims folder with the Veteran's VA treatment records since 2005. 

2. Seek the Veteran's assistance in obtaining private records of pertinent medical treatment from INOVA Health System, Loudon Hospital that is not yet on file.

3. Ask the Veteran for assistance in identifying and obtaining any other private records of pertinent medical treatment that are not yet on file.

4. If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

5. Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA rectum and anus as well as hemic examinations to determine the current severity of the Veteran's hemorrhoids with secondary anemia.  The claim file and a copy of this REMAND should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

All studies indicated should be performed, and in particular, a laboratory study should be performed to determine the Veteran's current hemoglobin level.  All the results from the indicated studies should be made available to the examining physician prior to the completion of his or her examination report. 

In the examination report, the examiner should identify all manifestations of the Veteran's disability due to hemorrhoids and secondary anemia and all functional impairment due to the disability.  

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

6. Thereafter, the RO should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



